116 F.3d 1479
Dorothy L. Ozee as Attorney in Fact for Louise T. Peter,Boyd L. Richie, Guardian of Estate of Louise T. Peterv.American Council of Gift Annuities, Inc., as Successor toCommittee of Gift Annuities, Lutheran Church-Missouri Synod,Lutheran Church Missouri Synod Texas District, LutheranFoundation of Texas, Gray, Plant, Mooty, Mooty and Bennett,Salvation Army, a New York Corporation, Salvation Army, anIllinois Corporation, Salvation, a California Corporation,
NO. 96-11332
United States Court of Appeals,Fifth Circuit.
May 21, 1997
N.D.Tex., 110 F.3d 1082

1
DENIALS OF REHEARING EN BANC.